DETAILED ACTION
In response to the amendment on 08/11/2023, all the amendment to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Oh et al. (“Video object segmentation using space-time memory networks”) discloses:
receiving video data representing a sequence of image frames (see section 3 and fig 2, past image frames);
receiving an object mask (see section 3 and fig 2, past image frames with object masks);
generating image features based on a first image frame of the sequence of image frames (see section 3 and fig 2, a query encoder generating first key features from a first frame of the past frames);
generating object features based on the object mask (see section 3 and fig 2, a memory encoder generating first value features from the object mask of the first frame of the past frames);
generating image features based on a second image frame of the sequence of image frames (see section 3 and fig 2, the query encoder generating second key features from a second frame of the past frames);
computing a transform matrix based on the image features of the first image frame and the image features of the second image frame (see section 3.2 and fig 2, computing a concatenated matrix based on the first key features and second key features);
applying the transform matrix (see sections 3.2-3.3 and fig 2, applying the concatenated matrix to a new frame);
obtaining a predicted object mask by decoding the transformed object features (see fig 2, obtaining a predicted object mask for the new frame).
However, Oh does not disclose: to the object features resulting in transformed object features; and associated with the second image frame. Similar reasons apply to claims 8 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668